Citation Nr: 0838759	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for defective vision has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for heart disease has been received.

3.  Entitlement to service connection for defective vision.  

4.  Entitlement to service connection for heart disease.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to an increased (compensable) rating for left 
palm scar.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2006 rating decision in which the RO 
determined that no new and material evidence had been 
received to reopen previously denied claims for service 
connection for defective vision, for heart disease, and for 
sleep apnea, and denied an increased (compensable) rating for 
left palm scar.  The veteran filed a notice of disagreement 
(NOD) in September 2006; and the RO issued a statement of the 
case (SOC) in April 2007.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in May 2007.  

In November 2007, the veteran and his wife testified during a 
hearing before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  

In April 2008, the RO issued a supplemental SOC (SSOC) in 
which it appears that it reopened the claims for service 
connection for defective vision and heart disease and denied 
the claims on the merits.  See the April 2008 SSOC, pages 17 
("Following a review of all evidence of record, service 
connection for heart disease is denied.") and 18 ("Based on 
a review of all evidence of record, service connection for 
defective vision remains denied . . . .").  However, 
regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the claims for service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims on a de novo 
basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996).  As the Board must first decide whether new and 
material evidence to reopen the claims has been received-and, 
in view of the Board's favorable decisions on the requests to 
reopen-the Board has characterized that portion of the appeal 
involving defective vision and heart disease as encompassing 
the four matters set forth on the title page.

A September 2008 SSOC reflects the RO's continued denial of 
the claims.

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.

In October 2008, the undersigned VLJ granted the motion of 
the veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2008).

The Board's decision reopening the claim for service 
connection for defective vision, but deny the original claims 
for service connection and the claim for increase is set 
forth below.  The matter of service connection for defective 
vision is addressed in the remand following the order; that 
matter is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In a March 1971 decision, the RO denied service 
connection for defective vision; although notified of the 
denial in an April 1971 letter, the veteran did not initiate 
an appeal.

3.  Additional evidence associated with the claims file since 
the RO's March 1971 decision was not previously before agency 
decision makers, and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for defective vision.  

4.  In September 1972, the Board denied service connection 
for a heart condition.  

5.  Additional evidence associated with the claims file since 
the Board's September 1972 decision was not previously before 
agency decision makers, and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for heart disease.  

6.  There is no medical evidence that heart disease was 
present in service, and there is no competent evidence or 
opinion establishing a medical nexus between any current 
heart disability and service (to include medical evidence 
that heart disease was manifested within one year of the 
veteran's separation from service).

7.  Sleep apnea was not shown in service or for over 35 years 
thereafter, and there is no competent evidence of a nexus 
between the veteran's current positional sleep apnea and his 
military service.

8.  For the period prior to December 8, 2007, the veteran's 
left palm scar was painful on objective examination.  

9.  For the period from December 8, 2007, the veteran's left 
palm scar has been nontender and has not affected tissue 
range of motion and joint functions.   


CONCLUSIONS OF LAW

1.  The March 1971 rating decision that denied service 
connection for defective vision is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  As evidence received since the RO's March 1971 decision 
is new and material, the criteria for reopening the claim for 
service connection for defective vision are met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The Board's September 1972 decision that denied service 
connection for a heart condition is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2008).

4.  As evidence received since the Board's September 1972 
decision is new and material, the criteria for reopening the 
claim for service connection for heart disease are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  The criteria for service connection for heart disease are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

6.  The criteria for service connection for sleep apnea are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

7.  The criteria for a 10 percent rating for left palm scar, 
for the period prior to December 8, 2007, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.118, 
Diagnostic Code (DC) 7804 (2008).

8.  The criteria for an increased (compensable) rating for 
left palm scar, for the period from December 8, 2007, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.31, 4.118, DC 7803, 7804, 7805 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to petitions to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-
44 (2008)

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In this appeal, a March 2006 pre-rating letter noted that the 
veteran's claims for service connection had been denied 
because there was no evidence of an eye condition for which 
compensation may be paid and because there was no heart 
condition shown by the evidence of record.  It was indicated 
that, in order to reopen his previously denied claims, he had 
to submit evidence relating to these facts.  This letter also 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the additional and 
underlying claims for service connection and increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claims (consistent with the version of 38 C.F.R. § 3.159 then 
in effect).  Thereafter, an August 2008 post-rating letter 
notified the veteran regarding the assignment of disability 
ratings and effective dates, as well as the type of 
information that impacts these determinations.

As regards the requirements of Vazquez-Flores, the Board 
finds that the March 2006 and August 2008 VCAA letters, which 
informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased rating 
and explained how disability ratings are determined, read 
together with an April 2008 VA letter, which included the 
pertinent rating criteria, satisfies the notice requirements 
of Vazquez-Flores.

After the issuance of each notice described above, and 
opportunity for the veteran to respond, the April 2008 and 
September 2008 SSOCs reflect readjudication of the claims.  
Hence, although the latter notices post-date the rating 
decision on appeal, the veteran is not shown to be prejudiced 
by the timing of this notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service VA and 
private medical records, and reports of VA examinations.  
Also of record and considered in connection with the appeal 
are the transcripts of the November 2007 DRO and September 
2008 Board hearings as well as various written statements 
submitted by the veteran and his representative, on his 
behalf.



In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the petitions to reopen and the 
underlying service connection claims, as well as the 
increased rating claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection may be granted for certain 
diseases, including cardiovascular disease, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 



A. Petitions to Reopen

Entitlement to service connection for defective vision was 
initially denied in a March 1971 rating decision.  That 
decision was based on the veteran's service treatment records 
and a report of VA examination.  The service treatment 
records showed defective vision corrected to 20/20 in each 
eye on entrance into service, while the February 1971 VA 
examination noted that glasses were habitually worn.  The RO 
determined that the veteran's defective vision was a 
constitutional or developmental abnormality and not a 
disability for VA purposes.  

The veteran was informed of the March 1971 rating decision 
the following month, however, he did not initiate an appeal 
within one year of notification.  Therefore, the March 1971 
rating decision is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  

The veteran's claim for heart disease was also previously 
considered and denied.  In the March 1971 decision, the RO 
denied the veteran's claim for service connection for heart 
disease.  The Board affirmed that denial (characterized as 
disability of the heart or chest) in its decision dated in 
September 1972.  The evidence of record then consisted of the 
veteran's service treatment records and the February 1971 VA 
examination report.  The service treatment records showed 
that in March 1970 the veteran complained of chest pain, but 
that evaluation revealed no heart abnormality.  The February 
1971 VA examination likewise showed no heart disease.  

In its September 1972 decision, the Board denied service 
connection for heart disease on the basis that no current 
disability was shown.  This decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. §§ 7103, 7104(a); 38 
C.F.R. § 20.1100.

Although the March 1971 RO and September 1972 Board decisions 
are final, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

Here, the veteran's petition to reopen the previously denied 
claims for service connection for defective vision and heart 
disease was received in February 2006.  He claimed that his 
current eye problems were related to an in-service injury 
when metal shavings went into his eye.  He also claimed that 
his heart condition was first diagnosed in service and that 
he still has heart problems today. 

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denials were the March 1971 RO 
and September 1972 Board decisions that denied service 
connection for defective vision and heart disease, 
respectively.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the March 1971 RO and September 1972 Board decisions, 
evidence added to the claims file includes a January 2006 
private treatment record wherein the physician (Dr. D.C.) 
notes the veteran's reported history of getting metal 
shavings in his eye during service and provides diagnoses of 
not significant cataract of the left eye, history of trauma 
of the right eye, pseudophakia of the right eye, and chronic 
blepharitis of each eye.  A December 2007 private treatment 
record notes the veteran's complaint of anterior chest 
discomfort and reflects a diagnosis of acute coronary 
syndrome, unstable angina.  These records provide a basis for 
reopening the claims.  As this evidence was not previously 
considered by the RO, and is not cumulative or duplicative of 
evidence previously of record, it is "new".  As noted above, 
at the time of prior denials, there was no evidence of 
current eye or heart disabilities; thus, the "new" evidence 
relates to an unestablished fact that is necessary to 
substantiate the claims.  As the record now also includes the 
veteran's testimony that his eye problems are related to an 
in-service injury when metal shavings went into his eye and 
that he has had cardiovascular problems since his discharge 
from service, the Board also finds this evidence provides a 
reasonable possibility of substantiating the claims.  The 
Board reiterates that, for purposes of reopening, the 
credibility of the evidence is presumed.  Justus, 3 Vet. App. 
at 512-513.

Accordingly, the Board concludes that the criteria for 
reopening the claims for service connection for defective 
vision and heart disease are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  [As noted in the Introduction, the 
underlying claim for service connection for defective vision 
is being remanded for further development.]



B.  Service Connection for Heart Disease amd Sleep Apnea 

Considering the pertinent evidence of record in light of the 
above, the Board finds that service connection for heart 
disease and sleep apnea is not warranted.

The service treatment records do not reflect finding or 
diagnosis of heart disease or sleep apnea in service.  On a 
November 1969 retirement examination, report of medical 
history, the veteran checked the "yes" box when asked if he 
had or had ever had frequent trouble sleeping; however, the 
physician's summary section attributed his sleep problems to 
a non-military source ("occ. insomnia, worries about 
family").  In March 1970, the veteran complained of chest 
pain and was hospitalized for diagnostic purposes for 
possible heart disease.  Various tests and studies were 
conducted and after approximately one month of studies no 
heart disease was found.  The final diagnosis was 
musculoskeletal chest pain and the veteran was returned to 
duty.  The chest pain continued and the veteran was seen 
again in October 1970.  A cardiovascular examination was 
unremarkable and an electrocardiogram and chest x-ray were 
within normal limits.  A diagnosis of musculoskeletal chest 
pain was repeated.  

As regards heart disease, a December 2007 VA examiner 
concluded, after clinical evaluation, that there was no 
evidence suggesting that the veteran had coronary heart 
disease now or back while in service.  The examiner 
specifically pointed out that testing done in service was 
negative for coronary heart disease.  A private treatment 
record dated a few days after the December 2007 VA 
examination, however, reflects that the veteran was admitted 
with substernal anterior chest discomfort lasting for many 
minutes and was diagnosed with acute coronary syndrome, 
unstable angina.

While the December 2007 diagnosis of acute coronary syndrome 
arguable constitutes a current diagnosis of heart disability, 
it is uncontroverted that no heart disability was shown until 
many years after the veteran's discharge from service.  
Extensive testing on two occasions during service revealed 
that the veteran did not have any heart disease.  The Board 
notes that a December 2005 VA medical record reflects a 
diagnosis of coronary artery disease; however, a review of 
the record clearly shows that the diagnosis is based on the 
veteran's reported history of having a myocardial infarction 
in 1971 and not on any objective clinical findings.  
Regardless, even if it were, such a diagnosis still comes 
more than 35 years after discharge.  

Likewise, the first medical evidence of sleep apnea is 
reflected in a March 2006 private treatment record which 
diagnosed positional sleep apnea.  This is over 35 years 
after the veteran's discharge from service.  There is no 
medical evidence of any sleep problems over the many years 
prior to the diagnosis of positional sleep apnea.  

The Board points out that the passage of many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Additionally, the Board notes that there is no medical 
evidence or opinion even suggesting a medical nexus between 
the veteran's acute coronary syndrome and service, or his 
positional sleep apnea and service.  

In adjudicating these claims, the Board has also considered 
the veteran's and his representative's assertions, as well as 
testimony from the veteran's wife; however, none of this 
evidence provides a basis for allowance of the claims.  As 
indicated above, the claims turn on the medical matter of 
etiology, or medical relationship between current disability 
and service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran, his representative, and his wife are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, none of them is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

The Board has considered whether a remand for a medical 
opinion is warranted.  In this regard, the Board notes that 
VA is required to provide an examination as to the etiology 
of a diagnosed disability only if the evidence indicates that 
a current disability may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As indicated above, there is no medical evidence of record 
that even suggests that the veteran's acute coronary syndrome 
and positional sleep apnea are related to service.  
Consequently, a remand for an opinion as to the etiology of 
the veteran's disabilities is not warranted by the evidence 
of record.  In this case, given that there is no evidence of 
heart disease and sleep apnea for many years after service, 
and no medical evidence of record that even suggests that the 
veteran's disabilities are related to service, the Board 
finds that the facts of this case do not warrant a remand for 
a medical opinion.  

Under these circumstances, the Board finds that the claims 
for service connection for heart disease and sleep apnea must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

C.  Increased (Compensable) Rating for Left Palm Scar

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Historically, by rating action of March 1971, the RO granted 
service connection for superficial scar on the palm of the 
left hand and assigned an initial noncompensable rating under 
the provisions of 38 C.F.R. § 4.118, DC 7805, effective 
November 29, 1970.  In February 2006, the veteran filed his 
claim for increased rating.  In the August 2006 rating 
decision, the RO continued the noncompensable ratings under 
the provisions of 38 C.F.R. § 4.118, DC 7805.

Under DC 7805, scars are evaluated on the basis of limitation 
of function of the affected part.  38 C.F.R. § 4.118, DC 
7805.

A 10 percent rating is warranted for superficial, unstable 
scars.  See 38 C.F.R. § 4.118, DC 7803.  Also, a 10 percent 
rating is warranted for superficial scars that are painful on 
examination.  See 38 C.F.R. § 4.118, DC 7804.

In this case, the medical evidence of record consists of VA 
examinations conducted in August 2006 and December 2007.  

On the August 2006 examination, clinical evaluation of the 
left hand was essentially negative, except for the veteran's 
report of tenderness on palpation of the left palm scar.  
There was no limitation of motion or loss of function in the 
left hand and no adherence to underlying tissue or underlying 
soft tissue damage.  

When examined by VA on December 8, 2007, the left palm scar 
was described as nontender and not restrictive of any motor 
function.  The veteran denied any tenderness on palpation.  

It is clear from this evidence that the veteran's left palm 
scar does not warrant a higher (compensable) rating for the 
period since December 8, 2007.  That is, the December 2007 
examination indicated that the scar was nontender to 
palpation and did not affect tissue range of motion and joint 
functions.  See 38 C.F.R. § 4.118, DCs 7803, 7804, 7805. 

However, the August 2006 examination showed that the left 
palm scar was painful on objective demonstration.  Therefore, 
the Board finds that a 10 percent rating is warranted for the 
tender scar under DC 7804 for the period prior to December 8, 
2007.  The 10 percent rating is the maximum available under 
DCs 7803 and 7804.  A higher rating could be assigned under 
DC 7805, based on limitation on function of the part 
affected, however, the August 2006 examination specifically 
stated that the scar did not result in any limitation of 
motion or loss of function of the left hand.  

The Board notes that during the December 2007 examination the 
veteran stated that he was not concerned about the scar, but 
questioned whether there was any nerve damage as he had 
experienced numbness in the hand.  In response, the Board 
points out that the December 2007 examiner found that the 
veteran's grip was full and equal bilaterally.  

The above determination is based upon consideration of 
applicable provisions of VA's rating schedule, the Board 
finds that there is no showing that the disability under 
consideration has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the April 2007 SOC).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
evidence that the disability has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
inadequate the regular schedular standards.  In the absence 
of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, based on the discussion above, a 10 percent 
rating for left palm scar is warranted for the period prior 
to December 8, 2007; however, an increased (compensable) 
rating is not warranted for the period from December 8, 2007.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
any higher rating for the period from December 8, 2007, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for defective vision has been received, to this 
limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service 
connection for heart disease has been received, to this 
limited extent, the appeal is granted.

Service connection for heart disease is denied.

Service connection for sleep apnea is denied. 

A 10 percent rating for left palm scar, prior to December 8, 
2007, is granted subject to the legal authority governing the 
payment of compensation benefits.

An increased (compensable) rating for left palm scar, from 
December 8, 2007, is denied.  


REMAND

The Board finds that further RO action on the claim for 
service connection for defective vision, on the merits, is 
warranted.

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4).

As noted above, the veteran contends that his current eye 
problems are related to an in-service injury when metal 
shavings went into his eye.  While the service treatment 
records do not confirm the specific injury alleged by the 
veteran (i.e., metal shavings), they do show that he was seen 
in the eye clinic in August 1955 for a "foreign body (small 
piece of sand?) beneath [the] left upper lid."  Each eye was 
washed and irrigated with normal saline.  No corneal damage 
was detected.  Insofar as this record arguable supports the 
veteran's assertion of an eye injury in service (albeit to 
the left eye, not the right as noted in Dr. D.C.'s January 
2006 treatment record), the Board feels that a medical 
opinion regarding whether any of the current eye diagnoses 
are related to this incident would be helpful in resolving 
the reopened claim for service connection.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

As noted above, the RO initially denied service connection 
for defective vision in the March 1971 rating decision on the 
basis that this is a congenital or developmental defect. 

It is clear that service connection is not available for 
congenital or developmental abnormalities, however, VA's 
General Counsel has held, that service connection may be 
granted for diseases of congenital, developmental or familial 
origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  Additionally, according to the VA General 
Counsel's opinion, a congenital defect can be subject to 
superimposed disease or injury, and if superimposed disease 
or injury occurs during military service, service-connection 
may be warranted for the resultant disability.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. § 3.303(c).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993). 

As such, the RO should arrange for the veteran to undergo a 
VA ophthalmology examination to opine as to whether any of 
the currently diagnosed eye disabilities are related to his 
military service, including the August 1955 "injury".  The 
examiner should also opine as to whether the veteran's 
defective vision was either aggravated or subjected to a 
superimposed in-service disease or injury which resulted in 
disability.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, shall result in 
denial of the reopened claim for service connection for a 
heart murmur.  See 38 C.F.R. § 3.655(b) (2008).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes records of VA treatment from the 
Gainesville, Florida VA Medical Center (VAMC) dated from 
December 2005 to April 2006.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all records of pertinent treatment from the 
Gainesville VAMC, since April 2006, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
veteran's eyes/vision from the Gainesville 
VAMC, since April 2006.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to the claim for service 
connection for defective vision.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
veteran to undergo VA ophthalmology 
examination, by appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the veteran's 
documented medical history and assertions. 
All appropriate tests and studies (to 
include tests of the veteran's field of 
vision, and of visual acuity with respect 
to corrected and uncorrected vision, 
orbital imaging, and electroretinogram) 
should be accomplished (with all results 
made available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

As to each eye disability diagnosed, the 
examiner should provide an opinion as to 
whether it at least as likely not (i.e., 
there is a 50 percent or greater 
probability) related to the veteran's 
military service, including the August 
1955 "injury".  

The examiner should provide an opinion as 
to whether the veteran's defective vision 
is a congenital disease or defect. If the 
examiner opines that the veteran's 
defective vision is a congenital disease, 
he or she should provide an opinion as to 
whether it at least as likely not (i.e., 
there is a 50 percent or greater 
probability) that the disease was 
aggravated (permanently worsened) in or as 
a result of service, specifically 
considering whether manifestations of the 
disease in service constituted 
aggravation.

If the examiner opines that the veteran's 
defective vision is a congenital defect, 
he or she should provide an opinion as to 
whether it at least as likely not (i.e., 
there is a 50 percent or greater 
probability) that the defect was 
aggravated by superimposed in-service 
disease or injury, resulting in 
disability.  

The examiner should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


